 TRW-UNITED GREENFIELD DIVISIONTRW-United Greenfield Division and InternationalUnion, United Automobile, Aerospace, and Ag-ricultural Implement Workers of America,UAW. Cases 10-CA-15362, 10-CA-15515, and10-RC-11258February 10, 1982DECISION, ORDER, AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND ZIMMERMANOn June 3, 1981, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the ChargingParty filed a brief in response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-'At the hearing, the Adminiisirative I a Judge admitted into evidenceC.P Exh I Howeser, this document "as inadvertentls placed In the re-jected exhibits files. WVe herehy, sua iponlc. correct this inadvertent error2 Respondent asserts that the Administrative Law Judge's resolutionsof credibility. findings of fact. and conclusions , f law are the result ofbias After a careful examinationl of the entire record, we are saiisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because an admirnislratle lass judge resoled im-portanl factual conflicts in favor of the General Counsel's vitnes.s. Asthe Supreme Court stated in L R. B v Pirithurgh Sreamship Co.. 337US 656, 659 (1949). "[Tlotal rejectioni f an opposed view cannot ofitself impugn the integrity or competence ,of a trier of fact " Further-more. it is the Board's established policy not Ito se rrule anl admlnistra-tive law judge',s resolutions with respect to credihilits unless the clearpreponderance of all of the relevant evidence cotvinces us that the reso-lutions are incorrect Standard Dry I'all Producti. Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir 1951). We have carefully examinedthe record and find no basis for reversing his findingsIn fn 20 of his Decision. the Administrative Law Judge refers to thefirst-shift dispatchers as supervisors However. the status of these Individ-uals was not litigated. and is not at issue, in this proceeding. This Inad-vertent error is insufficient to affect our decision. Furthermore, in agree-ing with the Administrative Law Judge's finding that second-shift dis-patchers Daughtry. Williams, and Vincent are neither super isor) normanagerial employees. we do not rely on the fact thait the first-shift dis-patchers voted without challenge in the November 15, 1979. election3 The Administralive Law Judge recommended that Obiection I heoverruled, based on his crediting of International Represenitatise Ichols'testimony that he did not misrepresent to employees that employees rep-resented by the Union at Respondent's Putnam plant were covered by adental plan In adopting his recommendation, we find without merit Re-spondent's contention that the Administrative Law Judge erroreouslyprecluded it from presenting certain esidetrice (n this issue since we con-clude that Respondent was not prejudiced by that ruling Thus. we findthat, even if Respondent established, consistent with the affidavits intro-duced into evidence and relied on in its offer of proof, that certainl em-ployees made statements to other employees attributing such a misrepre-sentalion to Echols. such evidence would he insufficient It warrant set-ting aside the election In this regard, we note the hearsay nature of theevidence and that Respondent did not allege that the employees makingsuch statements were agents of the UnlionIn adopilng the Administrative Law Judge's reconmmendation that (h-jection 2 he overruled. we find it unnecessary to rely ion his alternlanl efinding that, even if employee lPruetl's verslion of F chiols' sltltcmenll to260 NLRB No. 13ings,2recommendations,3and conclusions4of theAdministrative Law Judge, and to adopt his rec-ommended Order, as modified herein.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,TRW-United Greenfield Division, Evans, Georgia,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to David Daughtry immediate and fullreinstatement to the job he would have had but forhis unlawful demotion or, if such job no longerexists, to substantially equivalent employment, andmake him whole for any loss of pay which he mayhave suffered as a result of the discrimination prac-ticed against him, in the manner set forth in thesection of this Decision entitled 'The Remedy."'2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Offer to William Cummins immediate andfull reinstatement to his former job or, if such jobno longer exists, to substantially equivalent employ-ment, and make him whole for any loss of payemplose W' alton is credited. ans threat contained in that statement relat-ed to events which could otl occur until after the election and thusswould not he objectionahle We further find no merit to Respiondent'sCOnlltenlllon that the Admiillstratie I.;l Judge erred by refusing to allowtestimon) incl.erniig alleged misco,,dual bh emplo)ees not alleged to heagents of the lnion since we conclude Respondent was not prejudicedtherehs. In this regard, we conclude that Respondent's offer of proof.evecn when considered in conjunction with Echols' statement to a;llton.does not present facts sufficient to establish that an atmosphere of fearand coercion existed which would warrant setting aside the election| In adopting the Administratlle Law Judge's conclusion that Re-spondent v iolated Sec 8(a)(3) and (I) of the Act by demoting Daughtr)and Williamsns we find it unnecessary to rely on his findings that thereappears to have been no legitimate business reason for Respondents Feb-ruars I5. 1981. reorgani7ation of the production control department andthat the reorganization was functionall) purposeless Rather, we findthat. even assuming. arguendo. that the reorganization was foir valid busi-ness reasiins. Respondent has not demonstrated that Daughtr) and AWit'liams would hasve been selected for demotion absent their union activitiesWrighrt Line, a Diisison itj If 'eght Lini Inc. 251 NLRB 1083 (1980)'In his recommended Order the Administrative Law Judge requiredRespondent ti make Williamrs uhole for an) loss of pa! which he ma)halte suffered as a result if his utilal ful demotion. hbut did tnot order Respondent to restore W'illiams to the position he would have had hut forits unlawful actiion In adtopting this poirtiiofi of the Administrative LawuJudge's recolimenrded Order, we note that Williams subsequently left Re-sponderlt's employ and thai there is no allegation that he did so as theresult of an i ullnlls ul act in hs Respotndent\'e shall nmodif, the Adritnlistrati- e L.au Judge's recommended ()rderio prov'ide Ihat Responldell offer Daughtry reinstatemenit to the p,sittlonhe uoluld hasc h;d hut fair his ulnlau ful demtiron or. if such piisilonr 1noionger ems\ls, to suhtlanlltall equlsalent cmplosmentMembenhr Jtcnkiis woulid proi Idc intrest oin the hackpal award In irc-corldaric xtilt his parlial dlisctllt 111 (vOrinptu tl'tdl'tal (Corporirin. SO, (Nl RtB 14(i , 19'8t)73 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDwhich he may have suffered as a result of the dis-crimination practiced against him, in the mannerset forth in the section of this Decision entitled'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.Ir IS FURTIHER ORI)I:REI) that the objections tothe election conducted in Case 10-RC-11258 onNovember 15, 1979, be, and they hereby are, over-ruled.IT IS FIURtHHI.R ORDEREl) that the challenges tothe ballots cast by David Daughtry, Richard Wil-liams, and Leo Vincent in the election conductedin Case 10-RC-11258 on November 15, 1979, be,and they hereby are, overruled.DIRECTIONIt is hereby directed that the Regional Directorfor Region 10 shall, within 10 days from the dateof this Decision, Order, and Direction, open andcount the ballots cast by David Daughtry, RichardWilliams, and Leo Vincent in the election conduct-ed in Case 10-RC-11258 on November 15, 1979,and thereafter prepare and cause to be served onthe parties a revised tally of ballots, upon the basisof which he shall issue the appropriate certifica-tion.APPENDIXNorIlc To ENiPI OY. i:sPOSTr I) BY ORDI1R 01 THI.NATIONAl LABOR REI.A'TIONS BOARDAn Agency of the United States GovernmentWF. Wt l. NOI demote our employees there-by discriminating in regard to their hire andtenure of employment in order to discouragemembership in International Union, UnitedAutomobile, Aerospace, and Agricultural Im-plement Workers of America, UAW.WE WIl.l. NOI suspend or discharge our em-ployees, thereby discriminating in regard totheir hire and tenure of employment in orderto discourage membership in InternationalUnion, United Automobile, Aerospace, andAgricultural Implement Workers of America,UAW.WlI wiL.L. NOI in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under the NationalLabor Relations Act.WE WI.l. offer to David Daughtry immedi-ate and full reinstatement to the job he wouldhave had but for his unlawful demotion or, ifsuch job no longer exists, to substantiallyequivalent employment, and make him wholefor any loss of pay which he may have suf-fered as a result of the discrimination practicedagainst him, plus interest.WE Wlll. offer to William Cummins imme-diate and full reinstatement to his former jobor, if such job no longer exists, to substantiallyequivalent employment, and make him wholefor any loss of pay which he may have suf-fered as a result of the discrimination practicedagainst him, plus interest.WE WiLL. make Richard Williams whole forany loss of pay which he may have suffered asa result of the discrimination practiced againsthim, plus interest.TRW-UNIT ED GREENFI I. D DIVISIONDECISIONST'A I ENI NI oiF 1HtI CASEPITilER E. DONNI.I I Y., Administrative Law Judge: Thecharge in Case 10-CA-15362 was filed on January 14,1980, by International Union, United Automobile, Aero-space, and Agricultural Implement Workers of America,UAW, herein called the Charging Party or the Petition-er. A complaint thereon was issued on February 26,1980. The charge in Case 10-CA-15515 was filed by theCharging Party on February 21, 1980. The two caseswere consolidated and a complaint, order consolidatingcases, and notice of hearing was issued on March 28,1980, alleging that TRW-United Greenfield Division,herein called the Employer or Respondent, violated Sec-tion 8(a)(l) and (3) of the Act. Answers to these com-plaints were timely filed.As to the representation case (10-RC-11258), a peti-tion was originally filed by the Petitioner on October 18,1977, and an election held on December 16, 1977. Pursu-ant to a Decision and Order of the National Labor Rela-tions Board dated September 28, 1979,1 growing out ofcertain unfair labor practice charges and objections tothe election filed by the Union, the election was set asideand subsequently a second election was conducted onNovember 15, 1979. 2 The Employer challenged three ofthe ballots cast in this election.:' Objections to the elec-tion were filed by the Employer. The challenged ballotsare sufficient in number to affect the results of the elec-tion.4As a result of these objections and challenges theBoard ordered, on June 3, 1980, that a hearing be held toresolve; the challenged ballots; Employer's Objections 1and 2; and remanded the matter to the Regional Directorfor that purpose. These matters were consolidated with245 NI, R 113Ihe inrluerous urif.ir labor practices oulnd by the HBoard coliistcd (ifprcclcction tthr,.'l. illcrro[gaztln,s. and %olicitaliorl by Respoideill anlllogIhe salne cnlplowvcs invols ed hercill at the amnle plant .hc Boa;lrd' I)c-eisiorl alid ()rdcr .as a ffirmed by the U S. iftlh Circuit Courl otf Ap-reals IR I-I U'nitcd (;rena clld D on ,iO , h67 F 2d 44() 1981)rh I hre i re crniphc! chilli nged "crc the night-,hift dl spatcherrs I hedal, shlifl disp;llchecr s oted silh (oul challenigeI her cr re aIpproxilallrl 434 eliilble Xolers I he tall) of' hallotshosls,s tlhIal 20Wt)cireNt, scrc caist tir llnd 21()' litCs uist ilga llla l Ii the I11()174 TRW-UNITED GREENFIELD DIVISIONthe allegations raised by the consolidated complaints inCases 10-CA-15362 and 10-CA-15515. A hearing washeld thereon before me on July 28, 29, 30, 31, andAugust 1, 18, 19, 20, and 21. all in 1980. Briefs have beentimely filed by the General Counsel, Respondent and theCharging Party which have been duly considered.FINDING S 01 FC I r'1. THI EMPIOYER'S HUSINISSThe Employer is an Ohio corporation with an officeand place of business located at Evans, Georgia, where itis engaged in the manufacture of metal drills and relatedtools. During the past calendar year, the Employer soldand shipped from its Evans, Georgia, facility finishedproducts valued in excess of $50,000 directly to custom-ers located outside the State of Georgia. The complaintsallege, the Employer in its answer admits, and I find thatthe Employer is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. IABOR ORGiANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. IHE Al I IG(;) UNFIAIR I ABOR PRAC'TrICISThe consolidated complaints allege that Respondentviolated Section 8(a)(3) and (1) of the Act by withhold-ing a portion of a wage increase from employee DavidDaughtry; thereafter demoting Daughtry and employeeRichard Williams, suspending and discharging Daughtry;and unlawfully discharging employees Kim Cumminsand William Cummins.A. tactsi. Supervisory status of David Daughtry. RichardWilliams, and Leo VincentAt all times relevent herein, prior to the election onNovember 15, 1979,6Respondent employed employeesclassified as dispatchers on the first two shifts. The sixdispatchers on the first shift were under the immediatesupervision of Rockefeller,7production control supervi-sor, who reported to Wagner, production control man-ager. The three dispatchers on the second shift,Daughtry, Williams, and Vincent, worked from 3 p.m. tos There is conflicting testimony regarding some of the allegationrs ofthe complaints as well as the objections In restol.ing these conflncts, Ihave taken into consideration the apparent Interests of the Sitncsses Inaddition I have considered the inherent probahlities, the prohbabilires inlight of other events; corroboration or lack of iit; and consistencil e or in-consistencies ithin the testimony of each .itnness, illld hetsAeen the teli-mony of each and that of other witnesses Oith similar apparent interest,In evaluating the testimony of each witness I rely specifically upon hi', orher demeanor and have made my findings accordingly. And hilte apa;rlfrom considerations of demeanor. I has.e taken into account the abh, c-noted credibility considerations, my failure to detail each of these is )otto be deemed a failure oIn my part to have fully considered it oiihop aridM.alco Inc. d/b/a +alker', 159 NLRB 1159. 1lh (19toh)All dates refer to 1479 unless olherw Ise indicated' It was stipulated at the hearing that Richard WVagner. Ihohh ReeseGordon Miller, Roy P'aschen. James Wcle). Torn Shepherd InomRockefeller. Jim Threet. Ron Zimmer. and Nick tlagler are lUperil eors11:30 p.m. and were supervised directly by Wagner.After Wagner left the plant, normally at or about 6 p.m.,the three dispatchers either left problems unresolveduntil the following day or contacted Wagner when nec-essary on the more important matters.It was the basic function of dispatchers to expedite theflow of cutting tools through the production process.These tools consisted basically of drills, reamers, and endmills. This production process began with an order andaccompanying "travel card," normally a computer print-out made by the Industrial Engineering Department des-ignating the type of tool, number, sequence of the oper-ations to be performed on the tools, and the machines tohe utilized therein. As to certain "special" or "hot"orders there would also appear the name of the customerand "hard date" or delivery date to the customer. Eachof the dispatchers was responsible for a certain numberof operations in the total sequence, and it was his respon-sibility to see that the orders were moved after the com-pletion of an operation to the next operation in the pro-cess.The dispatchers normally moved the tools from oneoperation to the next with the use of an electric palletjack, following the sequence as they appeared on the"travel card." Some smaller orders were hand carried.When tools were brought to the next operation theywere normally placed in receiving racks. Machine opera-tors then performed their work on the tools, and theorder was then taken by the dispatcher to the next oper-ation for processing in similar fashion. Daughtry testifiedthat he spent 90 percent of his time moving tools. Wil-liams testified that he spent about 85 percent of his timeso employed.' Respondent's witnesses testified in thisregard. and their estimates ranged from 25 percent to 50percent of the dispatchers' time so engaged. In thisregard I find the testimony of Daughtry and Williams tobe more credible, particularly since they worked withoutsupervision physically present for a substantial period oftime on the second shift, and Respondent's witnesseswere not in the best position to observe how their timewas spent.With respect to the assignment of work to machineoperators, it is not disputed that inasmuch as certain ma-chine operators obtained their work from certain racks,it was possible for the dispatchers to determine whichmachine operator worked a particular order by placingthat work in his rack. Indeed, it was one of the duties ofthe dispatchers to see to it that work orders were distrib-uted among the racks with the view towards expeditingthe work. In situations where certain racks were over-loaded and the work backed up, the dispatcher couldand did move the work to other racks where it could beprocessed more expeditiously by other machines andother operators. Dispatchers could also combine jobs tobe performed by certain machines in order to avoidsetup time which would be necessary if additional ma-chines were used; however, the decision as to which op-erators operated which machines, and which machinesii'in li{ sc lsr i{ 1Ieal1edIs .s lineic' ;"' the hl b rilln75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould operate, was a decision made by the productionforeman, not the dispatchers.As noted above, the "travel card," which is done byindustrial engineers, determines the sequence of produc-tion operations in processing the tools. The dispatchersdo not make those determinations, and their authority tovary or modify this sequence is limited to the expeditingmethods set forth above. Respondent also offered testi-mony to show that dispatchers have the authority, withrespect to some special or priority orders, to bring theorder directly to a machine operator and direct that op-erator to perform the work, and further, that the ma-chine operator is required to obey such directions underpenalty of discipline. In my opinion the record, viewedin its entirety, does not support this contention. In thoseextraordinary situations, where expeditious treatment ofan order was called for, the dispatchers had the authorityto request the machine operator to work on the order,but that if the machine operator refused to accede to thatrequest, the dispatcher had no authority to demand thatthe work be done. Indeed, nothing in this record dis-closes that the dispatchers had any authority whateverover the production process, per se, but had the responsi-bility only to move the orders, and to posture them so asto expedite the production process.While it is true that a priority order could be pro-cessed by a machine operator and moved out of the de-partment without the knowledge of the production fore-men, the foremen were routinely told of such processingand it remained a prerogative of the machine operator todecline a dispatcher's request to perform such work, andwhen disagreement arose, it was necessary to have thematter resolved by consultation with the responsible pro-duction foremen or the intervention of higher authority.With respect to the matter of overtime, it appears thatthe dispatchers sometimes recommended that overtimebe worked in order to reduce backlogs. However. theydo not have the authority themselves to decide thatovertime be worked. While they could recommend thatovertime be worked, the decision was made by highersupervision.There also appears in evidence certain documents de-scribing and defining the dispatcher classification. Thedispatchers' functions are outlined in Respondent'sStandard Operating Procedures (Resp. Exh. 2), and dealprimarily with the dispatchers' role in the processing oftools, beginning, inter alia, with the receipt of the "travelcard" and movement of the tools through the productionprocess. While these procedures suggest a degree of co-operation and consultation with production foremen,nothing therein assigns authority to the dispatchers todirect the work of production employees. Similarly, adispatcher job description (G.C. Exh. 17) details the re-sponsibilities of the dispatchers in processing tools toensure maximum expeditious flow through the produc-tion process, but does not clothe dispatchers with author-ity to direct the work activity of any other employees.Otherwise it appears that the dispatchers, while sala-ried, are required to sign in and out, and do not have theauthority to hire, fire, or discipline employees.As to the issue of dispatchers performing managerialfunctions, it appears that night shift dispatchers, by useof "speed memos," call to the attention of day-shift su-pervision, certain expediting difficulties encountered bythem, often in situations where work has backed up, andrecommending corrective action. The record also dis-closes that Williams was assigned to draft written proce-dures for the elimination of backlogs in the concentricityarea, and that a modified version of this procedure waseventually utilized for a time.2. Unfair labor practice allegations involving DavidDaughtry and Richard Williamsa. Withholding of wage increase from DaughtryOn January 1, 1980, annual wage increases were madeto the dispatchers. Daughtry received a wage increase of6.6 percent. Mike Gregory received a wage increaseslightly lower. Williams received a wage increase of 12percent. Leo Vincent and Larry Pruett received in-creases of 10 percent. Wagner testified, and the recordreflects, that Wagner was aware that both were unionadherents. Wagner also testified that Daughtry's smallerraise was the result of his less-than-satisfactory perform-ance in being "rather lazy" and that Williams was givena larger increase because he was making less and did alittle better job than Daughtry.b. Demotion of David Daughtry and RichardWilliams and the suspension and discharge ofDaughtryFor several weeks prior to the election on November15, 1979, both Daughtry and Williams wore to work, ona daily basis, T-shirts and hats bearing the UAW insignia.About a month prior to the election, in Wagner's office,Daughtry, Williams, and Vincent were all advised byWagner that it was not in the best interests of the Com-pany for them to be discussing the Union on companytime, that if they wanted to organize, it should be doneon their ow&n time. Daughtry explained why he support-ed the Union, and Wagner asked them all to reconsider.The day prior to the election, Respondent gave a 15-minute video-tape presentation to employees showingDaughtry wearing a "Yes" button on his hat. On the dayof the election, Daughtry, Williams, and Vincent werecalled to the production office where they were detainedsome 20 to 30 minutes prior to being released to vote.Supervisors Hagler, Zimmer, Rockefeller, and Wagnerwere there and observed Daughtry and Williams wear-ing UAW T-shirts.After the election, both Daughtry and Williams con-tinued to actively support the Union by distributingunion authorization cards, and wearing UAW T-shirtsand hats at the plant in full view of supervision.Prior to the reorganization of the production controldepartment on February 15, 1980, the hierarchy of theproduction control department consisted of Wagner, pro-duction control manager, who reported to Hagler, mate-rial manager. Hagler, in turn, reported to Zimmer, man-ager of manufacturing, who reported to Operations Man-ager Rowland Springstroh. Under Wagner was Produc-tion Control Supervisor Rockefeller. There were tw oemployee classifications at this time-six dispatchers and76 TRW-UNITED GREENFIELD DIVISIONthree production control clerks working on the first shift,and three dispatchers on the second shift; i.e., Daughtry,Vincent, and Williams.Wagner decided to "reorganize" the production con-trol department effective on February 15, 1980, "due tochanging business conditions9and manufacturing operat-ing methods." Wagner and Rockefeller retained theirtitles. However, the classification of dispatcher waseliminated. Doolittle, Pruett, and Tuttle, previously dis-patchers, were promoted to "production coordinators,"given pay raises, with supervisory responsibility for those"material handlers" previously designated as dispatchers.Daughtry, Williams, and Gregory were designated "ma-terial handlers." Previously salaried, their salaries weretranslated to an hourly rate, and they were placed in a"Labor Grade" for pay purposes. Since their new hourlyrate exceeded the hourly rate for the Labor Grade, thesehourly rates were "red circled," meaning that theywould receive no wage increases until the wage rate forthe Labor Grade reached their hourly rate. Daughtry,Williams, and Gregory were the only "material han-dlers" given "red circle" rates. Tuttle was assigned to su-pervise Daughtry and Williams on the second shift." Atotal of five dispatchers were reassigned as "materialhandlers," Daughtry, Williams, and Gregory and alsoDaniel Johnson and Norman Green, both hired aboutFebruary 5, 1980.Wagner testified that the selections for "productioncoordinators" were made by him, and that they werebased mostly on his personal evaluation of the work per-formance of those involved. Wagner testified that henormally worked until about 6 p.m., which allowed himto personally evaluate their work. Information from su-pervision also played a part, according to Wagner.Among the dispatchers available for selection, Wagnerstates that he had ruled out Gregory from the beginningas not having "total knowledge," the same being true ofnew employees Green and Johnson. Gregory's prior1979 rating shows him as a mediocre performer. As toDaughtry, the record shows he had previously workedas a "production expeditor," a somewhat more responsi-ble position than dispatcher. Daughtry was also attend-ing college and Williams had a college degree. It also ap-pears that Daughtry had previously been considered, inthe first part of 1979, for promotion to a foreman posi-tion and was advised by Miller, although he was not se-lected, that he was rated highly and would be consideredfor future openings.On February 15, 1980, the employees of the produc-tion control department were called by Wagner to ameeting in the Engineering Conference room to an-nounce the changes set out above. Daughtry asked toleave, and when Wagner asked him to stay, he turned hischair to the wall.After this meeting Daughtry asked to see Zimmer, anddid so in Zimmer's office between 5 and 5:30 p.m. Wil-liams was also present. Daughtry and Williams com-plained to Zimmer about not having been promoted inI The nature of the "changing business conditions" as they affected theproduction control department Wrere never defined'0 Vincent was given the newly created title of "ProductionPlanner/Scheduler" (G C Exh 8)view of their superior credentials. Zimmer replied thatthat was a management decision, reviewed by him, andhe saw no reason to make changes.Later in the day, about 6:30 p.m., at Wagner's request,a meeting was held with Daughtry and newly made su-pervisor, Tuttle. Wagner testified that he askedDaughtry if he understood that his pay was going to be"red circled," and he replied "Yeah." He also asked ifDaughtry understood that Tuttle would be his supervisorand Daughtry did not respond. According to Wagner, herefused several times to answer and when told byWagner that he needed a "yes" or "no," Daughtry re-plied "yes or no." Wagner again said that he needed ananswer and Daughtry again refused to respond, where-upon Wagner told him that he was suspended pending anevaluation by the employee relations department. Hesuggested that Daughtry go downstairs, get his stuff, andleave the plant.According to Daughtry, he told Wagner that he couldnot comprehend Tuttle being his supervisor but told him"Okay, if you say so," and when asked several times ifhe understood his "red circle" rate, he responded only, Iheard you." Wagner said he wanted a "yes" or "no" re-sponse and Daughtry replied, "I told you that I heardyou." Wagner then told him that Bobbie Reese would bein touch with him on Monday, and that he was beingsuspended for insubordination."At this time, Daughtry left the office and went downthe stairs to the production area where he approachedWilliams. Daughtry testified that he asked Williams toreturn $4 that Williams owed him to buy gas to gethome. During the conversation, Daughtry told Williamsthat he had been suspended and Williams asked himwhy. Whereupon Wagner, who had been followingbehind, took Daughtry by the elbow telling him to leaveand that he had been suspended. Daughtry testified thathe became angry and said to Wagner, "If you ever touchme again, m- f-, I'll beat your head in." And "Youchicken-, son-of-a-bitch, you've picked at me enough.Don't ever touch me again." Wagner testified that heonly "touched" Daughtry on the arm. While the detailsof this incident are not entirely clear or consistent, it isclear that Daughtry used profanity in addressing Wagnerand William. After the incident Daughtry got his coatand left.On the following Monday morning, February 18, 1980,Wagner referred the matter of Daughtry's suspension toReese for investigation and disposition. On the same dayat or about 3:45 p.m., not having heard from Reese,Daughtry called Reese to inquire of his status. He wastold by Reese on the telephone that, as a result of theinvestigation, he was being discharged. Daughtry thentold Reese that he had some personal things at the planthe would like to get, and was told by Reese that hecould come in and get them, which he did later that day.Reese in his testimony does not mention any telephoneconversation, only a meeting at his office; however, Icredit Daughtry's unrebutted testimony that the tele-" Tuttle's account generally corroborates Wagner, and I credit thatversion Whatever the exact words. it is clear that Daughtry, even by hisos,:n account, refused to prosride a direct response77 DIC ISI()NS ()F NAII()NAI_ .AB()R REI.AT1IONS O()ARDphone conversation did take place and conclude that hewas discharged at that time. Reese apparently places thedischarge as taking place during the visit by Daughtry tohis office when Daughtry came in to the plant shortlyafter the telephone conversation. Reese testified thatDaughtry was discharged because he did not deny theaccount of the incident previously given to Reese byWagner.3. Discharge of William CumminsCummins had been employed for over 3 years by Re-spondent as a centerless grinder until he was suspendedon December 19, and subsequently discharged.It is undisputed that Cummins was an active union ad-herent. Beginning in September, he openly supported theUnion by wearing Union T-shirts, as well as distributingUnion T-shirts, hats, and pamphlets to other employees.These distributions were made in front of the plant,before the shift began at 7 a.m.; he was observed by su-pervisory employees including Roy Paschen, manager ofpersonnel relations, and Gordon Miller, day-shift superin-tendent, and Newton Penson and James Wesley, bothforemen. Cummins also served as the Union's observer inthe election of November 15.In October 1979, in conversations with his immediatesupervisor. James Wesley, Cummins expressed the viewthat the employees needed the Union, that it would helpthem. In early November 1979, in the personnel office,Cummins testified that Reese told him that he wishedthat he would change his mind about the Union and wassurprised to hear that he was passing out union pam-phlets in front of the plant. Again in early November,Paschen, Miller, and Wesley were all present in the per-sonnel office when Paschen inquired of Cummins about aT-shirt he was wearing bearing the legend "United WeStand-Divided We Fall." Cummins told them that itmeant the employees needed to stand together. This tes-timony and the entire record convinced me unequivocal-ly that Cummins was most active on the Union's behalfand that Respondent's supervisory hierarchy was wellaware of Cummins' prounion attitude.On November 12, at the end of his shift, Cummins waswaiting for his ride home from Danny Tucker, a friendworking for a nearby employer. This was the first timethat they had made such an arrangement, and whenTucker did not appear by about 4:10 p.m., Cummins,thinking that he may have been left behind, went to callhis wife to pick him up. While so engaged, he sawTucker approaching the plant through the glass-walledcafeteria. He then went out onto the patio through thecafeteria's bar push door, a door which opens from theinside, but locks from the outside. He motioned toTucker to wait for him, and before he could get back in,the door closed behind, locked, and had to be opened byMcKinstry, who let Cummins in. Cummins explained toMcKinstry why he had gone out. Cummins then calledhis wife to stop her from coming, left by the guard-at-tended front entrance, and went home with Tucker.McKinstry returned to the group of supervisors he hadbeen with, which included Zimmer and Barry Mullis, aforeman, and was told by Zimmer to write up the inci-dent and turn it in to "personnel."By disciplinary action report dated November 16(Resp. Exh. 49(a)), the day after the election, Cumminswas advised that leaving the building by an unauthorizedexit was a serious violation of company policy, a breachof plant security, and could lead to suspension. It is un-disputed, as the disciplinary action report notes, that thepatio is used by employees during breaks, lunch periods,and emergency. It was also used by employees at times,at the end of their shifts, while waiting for exiting trafficto subside.The matter of appropriate disciplinary action was dis-cussed between Zimmer and Miller at the time of the in-cident on November 12. It was Miller's recommendationto discharge Cummins, "Because two people previouslyhad gone out that door and had been terminated. Thatwas a longstanding practice that if you went out that exitor any unauthorized exit, you would be terminated."However, according to both Miller and Zimmer, dis-charge was vetoed by Zimmer because, being aware thatCummins was active on behalf of the Union, he did notwant to chance the filing of unfair labor practice chargeswith the election pending.Miller and Zimmer testified that two other employeeshad been discharged for unauthorized use of the cafeteriadoor in exiting the plant. McKinstry testified that NickJohnson had been discharged for this infraction. The dis-ciplinary memo dated May 8, prepared by McKinstry,indicated however that Johnson admitted using the dooron several occasions, and also that he was absent fromthe plant for 1-1/2 to 2 hours on the second shift on thenights of May 7 and 8.On December 14, Cummins was issued a disciplinaryaction report for grinding an order of some 157 drills tothe wrong diameter. Cummins concedes that he madethe error. The drills were subsequently salvaged to asmaller size. This was Cummins' first error of this type in3 years of employment.Miller testified that Cummins was a better-than-aver-age centerless grinder and that discharge is not thenormal penalty for "scrapping" an order, such a penaltybeing reserved for repeated violators, and Miller con-cedes that Cummins was not such an employee.Cummins was absent with the flu on December 17.When he arrived for work on December 18, he was sus-pended; however, he was not given any written notice ofsuspension. He was told that his suspension was for ab-senteeism and tardiness. Thereafter, according to Millerhis entire record was reviewed, and decision to dischargeCummins was made, based upon not only his absenteeismand tardiness, but also "scrapped" order and "cafeteriadoor" incidents. Zimmer, however, in his testimonystates that no other factors except absenteeism and tardi-ness were involved in his decision to recommend dis-charge to the personnel department, and testified thatMiller's recommendation of discharge, made to him, wasalso based solely on attendance considerations. Apparent-ly a recommendation of discharge was made to the per-sonnel department, and was adopted, since by letterdated December 19, Paschen advised Cummins that hissuspension was being converted to discharge. The letterreads:78 TRW-UNITFI) GREENFIEI.D DIVISI()NThis is to advise you that after careful considera-tion of all the facts gathered as a result of the inves-tigation into your actions that resulted in your sus-pension of December 17, 1979, that we are convert-ing your suspension into a termination effective im-mediately.The investigation revealed that you had beenissued several written warnings regarding attend-ance, violations and production. Since no markedimprovement has been shown, it lead to the abovementioned conclusion. 2As to absenteeism, Cummins' record includes two "ab-sentee policy" memos. The "first written warning,"dated January 4, recites five absences and seven tardiesin the 3 preceding months. A "second written warning"dated August 15, recites 21 days absent since January 4,noting that 17 were sick days, under a doctor's care, and12 tardies since January 4. These written warnings recite,in the body of the form, that "excess" is considered to beabsence more than I day a month and tardy more than 2days per month. Obviously under this criteria, Cummins'absences and tardies were not excessive, after deductingthe sick days. ' Nevertheless, the written warning wasissued and not withdrawn, even after Cummins protestedthe recital of 21 days absent and a notation made on thewritten warning that 17 days were attributable to illnessunder a doctor's care. During the over 4-month periodfrom August 15 until his discharge on December 19,Cummins was absent twice and tardy five times, wellwithin the limits of Respondent's written policy. Howev-er, despite this, when Cummins was absent with the fluon December 17, he was suspended and discharged. Mill-er's testimony was that, overall, Cummins' recordshowed no improvement. Miller also testified that eachcase is treated individually, apart from the announcedstandards, and that the treatment of Cummins was con-sistent with the treatment of other employees, alluding toemployees Linda Ream, James Pryor, Randall Espiritu,and Chong Blanco. Ream received an "absentee policysuspension" on January 22, for having being absent 3days and tardy I day from November 28, 1978, to Janu-ary 22, 1979, a period of somewhat less than 2 months(Resp. Exh. 51). Obviously her absences exceeded Re-spondent's policy. Pryor received a "final written warn-ing," apparently not a suspension or discharge, for threeabsences and five tardies during the 3-month periodending October 12, 1978 (Resp. Exh. 52), which appearsto put him outside the Respondent's policy. Espiritu re-ceived an "absentee policy" suspension on May 24, afterhaving been absent 5 days and tardy 6 days since Janu-ary 3 (Resp. Exh. 53), a period of about 4 months and 3weeks, thus also outside Respondent's written policy.Blanco received an "absentee policy" first warning(Resp. Exh. 54) on July 20, for having been absent 2days and tardy 6 days in the preceding 3 months; howev-er, the warning also reflects that he was late 3 days andabsent I day during the week prior thereto and given a12 Paschen did not testify at ihe hearing. so his oral testimony concern-ing his motivation for adopting the discharge recommendation is unakail-able.'J Miller testified Ihat employees are nort normally disciplinred fotr ah-sences due It illnessverbal warning, and was late twice more during theweek of July 20, which resulted in the written warning.Obviously. during the 2 weeks preceding July 20, Blancowas well outside Respondent's absenteeism policy. Therecord does not disclose what if any further disciplinaryaction was taken as to any of these employees exceptReam. Miller testified that her suspension was "convert-ed" to discharge, but the record reflects no documenta-tion thereof, nor whether or not other factors, if any.played a part in her discharge.4. Kim Cummins' dischargeKim Cummins"'was hired by Reese on August 20 as a"counter and ender." She was hired on a temporary basisto replace Lucretia Ware while Ware was on maternityleave. According to Cummins, she was promised a per-manent position by Reese when the temporary jobended; however, Reese denies having made this represen-tation to Cummins and. based on the credibility criteriaset forth above, particularly in view of inherent variablesand uncertainties of future employment as to her qualifi-cations and the availability of suitable future employ-ment, and given the unrebutted testimony of a decreasingwork force, I conclude that Reese's denial in this regardis the more inherently reasonable and hence the morecredible account.Twice in the fall of 1979, prior to the election of No-vember 15, Cummins had conversations with Reesewherein Cummins solicited permanent employment andduring which Reese alluded to her brother WilliamCummins, saying in the first conversation that he wishedWilliam Cummins was not so active in the Union and inthe second, that he was surprised to see him passing outunion pamphlets. Reese also said that he wished that shewas a full-time employee, to which she replied that itwould not do any good since she would vote for theUnion. Despite Reese's denials. I conclude that theseconversations took place and are substantially accurate.On Friday, November 16, the day following the elec-tion, Cummins was told by Wagner that her job wasover and thus her employment was terminated. 1Wagner testified that he was told by Respondent'snurse that Ware was returning on November 19. Thisdate was consistent with Respondent's policy of allowing6 weeks after the birth of the baby as maternity leave.However, Ware did not return on that date, and a weekprior to December 3, left a note with the nurse datedNovember 26 providing for her to return to work onDecember 3, which is what she did.After Cummins left on November 16, there developeda backup of work in Cummins' department. This wasbrought to Wagner's attention by memo from Daughtrydated November 27. However, rather than hiring Cum-mins back, Wagner decided to hire a temporary employ-ee from "Kelly Girl," a temporary employee agency.This individual worked for a total of 6 days beginning" Kinl CLItIllilis is Ihe slrter otf William Cuummills I he record reflnectthlJ1 RCeee ails aialre of Ihls r¢Jlilorllshipw' Wiagrler's t(Cllirnul? 1hitl he dide not knoi, W'ilil.lm Cullmnlrln u I ulre-hullted DFLCISIONS OF NATIONAL. LABOR RELATIONS BO)ARDDecember 3, the same day Ware returned, until the lastday of his employment on December 12.Wagner testified that he decided not to recall Cumninswhen Ware did not return on Novemer 19 because hewas not "enthralled" with her performance, which hedescribed as satisfactory. '; Since November 16, Respond-ent has hired only one clerical employee through themonth of December, and no inspectors in Cummins' clas-sification, from November 16 through the date of thishearing.5. ObjectionsA. Objection I reads:Petitioner by and through its officers, agents andrepresentatives, substantially and materially misrep-resented the wages and benefits of employees repre-sented by Petitioner at two other TRW facilities,and at non-TRW facilities.More specifically, this objection relates to an allegedmisrepresentation made by the Union to the effect thatRespondent's Putnam plant, located in Detroit, Michi-gan, was covered by a dental plan which, in fact, theywere not.Allen Hutchinson, an employee, testified that at aunion meeting on November 14 at a Ramada Inn Motel,the day prior to the election, the some 60 employees as-sembled were told, in describing the benefits of thePutnam plant, that the employees there were covered bya dental plan and a drug plan.Charles Force, an ex-cmployee, testified, that while hewas employed he had a conversation with Byron Deas,another employee, on the night before the election andduring a discussion of work problems. Deas said that theemployees wanted a dental plan and a drug plan. Forceresponded that as far as he knew none of the three plantsunder Springstroh, which included the Putnam plant,had a dental plan or cost-of-living provision, and that hedid not believe that they had a dental plan."According to Force, Deas responded that he had at-tended the union meeting the night before and, "Thatwhile at the union meeting that Echols was reading froma contract or a paper or something of that nature. Thatthe Putnam plant did in fact have a dental plan."'sEchols, on the other hand, denied having told employ-ees at any meeting that the employees at the Putnamplant were covered by a dental plan. Echols also testifiedthat the Putnam contracts were available for them toread. More specifically, Echols testified that at a meetingof employees on November 6, when asked if the Putnamcontract contained a dental plan, responded that it didnot, and explained the benefits that it did contain."6 The failure to recall Cummins is not alleged as an unfair labor prac-lice in itself.7 The basis of Force's belief was several preelection employee mecl-ings during which Springstroh had told the employees, upon inquiry, thatnone of the three plants under him had a dental plan, a drug plan. or acost-of-living arrangement. Force also testified Ihat he accepted theserepresentations."8 Force also testified concerning some of the activities engaged in byDeas on behalf of the Union; however, none of these activities is suffi-cient to establish that Deas "as an agent of the UniontHaving evaluated the testimony of Hutchinson andEchols, I conclude that Echols was the more reliablewitness and I credit him in concluding that he did notrepresent to the employees, as contended, that the em-ployees at the Putnam plant were covered by a dentalplan. 1B. Objection 2 reads:Petitioner by and through its officers, agents andrepresentatives, created an atmosphere of fear andcoercion by threats and intimidation which pre-cluded an opportunity for the voters to make a freeand untrammeled choice in the election.With respect to this objection, Lucille Walton, an em-ployee, testified that she attended a union meeting onNovember 6 attended by about 100 employees. Waltonasked Echols if, assuming that the Union was voted in,she would be able to go to work if she was nonunion.According to Walton, Echols responded that he wouldnot advise her to. Pruett, with respect to this same inci-dent, testified that Walton asked Echols if there was astrike at Respondent's plant, ,what would happen to thepeople who crossed the picket line. According to Pruett,Echols responded that it would be unhealthy and some-one might get hurt.According to Echols, Walton questioned, if the Unionwon the election and went on strike, could she cross thepicket line if she wanted to, and Echols responded thathe assumed that she could, but did not think it would betoo advisable.In evaluating this incident, I am satisfied that Echols'account should be credited particularly in view of the di-vergent recollections of Walton and Pruett both as toWalton's question and Echols' response.B. Analysis and Recommendations1. Supervisory Status of David Daughtry, RichardWilliams, and Leo VincentRespondent contends that the three second-shift dis-patchers exercise sufficient indicia of supervisory authori-ty to constitute them supervisors within the meaning ofthe Act. I do not agree. 2It is undisputed that it is the responsibility of these dis-patchers to see that the orders of tools are movedthrough the production process as expeditiously as possi-ble. The issue is whether or not, in the course of per-forming this work, dispatchers exercised any of the indi-cia of supervisory authority set out in Section 2(11) ofthe Act.The record discloses some conflict in testimony as tothe amount of time spent by the second-shift dispatchersin the physical work of moving orders of tools from one[)ceas did not testify at the hearing As noted above. and in agree-mnent with the Union. I conclude that Deas is not an agent of the Unioinand accorrdingl) that his consersatinin with another employee, CharlesForce, is not1(1 binding as to the Union and is otherwise hearsay as toEchols arnd without evidentiary value."' While Respondent challenged the second-shift dispatchers as super, i-sors. the record discloses that the first-shift supervisors voted withoutchallenge in the election of November 15 TRW-UNITED GREENFIELD DIVISIONstation to the next. However, having previously hereincredited Daughtry and Williams in this regard, it is clearthat well over half of the dispatchers' worktime is takenup with the function of moving tools which is clearlynonsupervisory in nature.With respect to the matter of directing the work ofother employees, it is necessary to carefully examine therecord. The route of the drills and other tools throughthe production process are preestablished on a travelcard made up by the Industrial Engineering Department.The dispatchers' responsibility is to expedite the flow ofthe tools from one processing station to the next in com-pleting the production process. In the course of so doing,dispatchers moved the tools into racks at the various sta-tions. The tools are taken from the racks by machine op-erators who performed their work and the tools are onceagain moved by the dispatchers to the next station. Sincedispatchers have the responsibility of placing the materialin racks, and machine operators normally take their workfrom a particular rack, the dispatcher can, to someextent, by placing an order in a particular rack ensurethat the work would normally be performed by a certainoperator. However, this happening is coincidental to thedispatchers' primary responsibility of expediting the flowof work. It does not constitute an assignment of work bythe dispatchers to machine operators.In the course of expediting the flow of the orders, dis-patchers may, where such a procedure is indicated, moveorders from one rack to another when it appears thatthose machines are overloaded and another machine iscapable of performing the same work. But once again,while this may result in some other machine operatorperforming the work. it is not per se an assignment ofwork to a particular operator. The assignment of opera-tor to machine is a function of the production foreman,and only coincidental to the dispatchers' essentially expe-diting function.It also appears that as to certain special or priorityorders, that the dispatchers may go directly to an opera-tor and request that the order be done. While the recorddiscloses that this was done, it also appears that the de-partment foreman was normally advised that the workwas being done, and further that the dispatcher had noauthority to order the operator to perform the work.Any problem in such instances would have to be re-solved by higher authority.With respect to the question of overtime, it was partof the dispatchers' expediting responsibility to ascertainwhether or not overtime was needed in order to effectu-ate the timely processing of orders through the depart-ments. If the working of overtime was indicated, the dis-patcher had the responsibility of calling this to the atten-tion of his supervisor and then, together with the pro-duction foreman, any overtime could then be effectuated.However, the record does not establish the authority ofthe dispatchers, in their discretion to order overtime,only to recommend it. Any decision thereon was madeby others.Respondent also contends that the second-shift dis-patchers worked without supervision on their shift. In alimited sense this is true, however they were supervisedby Wagner until Wagner normally left at about 6 p.m.and thereafter Wagner was on call and available to themfor problems which they could not resolve. They alsohad the additional option of letting the problem "ride"until the arrival of the first shift in the morning.Respondent also contends that the second-shift dis-patchers are managerial employees. In support of thiscontention it argues that the dispatchers work withoutsupervision or substantial guidance in performing theirwork. While the record does disclose that dispatchers dohave some flexibility in the placement of orders intoracks, and in the movement of orders to another machineto avoid backlogs, the sequences in the processing of thetools through the production process are predeterminedby the Industrial Engineering Department when thetravel cards are formulated. Any' discretion exercised bythe dispatchers thereafter is insignificant.Respondent also contends that certain written inputmade by the dispatchers into what evolved as written ex-pediting procedures shows managerial authority. In addi-tion, written speed memos from dispatchers to supervi-sors pointing out areas of deficiency in the productionprocess show managerial authority. However, a view ofthe entire record herein discloses that the dispatchersmade these contributions incident to the performance oftheir normal nonsupervisory work and nothing thereindiscloses such a substantial exercise of discretion as toconstitute the second-shift dispatchers managerial em-ployees. In summary, I conclude that the second-shiftdispatchers David Daughtry, Richard Williams, and LeoVincent are neither supervisory nor managerial employ-ees, but rather unit employees.2. Unfair labor practices involving David Daughtryand Richard Williams2'a. Union activity of Daughtrv and WilliamsAs noted in greater detail herein, supra, there can beno serious dispute that both Daughtry and Williams wereactive on a daily basis in promoting the Union's organi-zational effort, or that the hierarchy of the Respondentwas aware of this activity. It should also be noted thatthis open espousal of the union cause included the solici-tation of authorization cards even after the election, pre-sumably since the vote was a tie, and the outcome still inissue.b. Withholding of wage increase from DaughtryIn order for the General Counsel to prevail, the evi-dence must show that Daughtry was denied a portionwage increase by Respondent because of his associationor activity on behalf of the Union.22 The evidence is in-sufficient to establish this contention.In examining the percentages of wage increases givento the various dispatchers it appears that Daughtry wasgiven a 6.6-percent wage increase. Mike Gregory wasgiven an increase in about the same amount. Williams,:' tRlaing concluded that I)aughtry and Williams are nonsuper.is.ryemployees, it is necessary to consider the unfair labor practice allegationsa Ito therl: Noshre does the Generall Counsel allege uhat suas the amount ofthe portion he uas dented81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother active union adherent, on the other hand, re-ceived a 12-percent increase, the second highest in thedepartment. Other increases ranged between these per-centages.The General Counsel argues that Wagner's employeeevaluations should not be countenanced as a basis forawarding the increases. Although the evaluations them-selves have not been alleged as unlawful, the GeneralCounsel contends that Wagner's evaluations were essen-tially pretextual since Wagner was new to the job andhad no substantial opportunity to evaluate these employ-ees. However, it is clear that Williams, who was vig-orously supporting the Union, received one of the high-est increases despite the fact that Wagner was aware thatboth he and Daughtry were actively supporting theUnion even after the election on November 15. It is clearthat Gregory also received a lower increase in about thesame range as Daughtry. The probative evidence hereinwill not support the conclusion that Respondent with-held a portion of a merit wage increase from Daughtryin December 1979.c. Demotion of Williams and Daughtry and thesuspension and discharge of DaughtryThere were approximately nine dispatchers, six on thefirst shift and three on the second shift, prior to the "re-organization" of the production control department onFebruary 15, 1980. Former dispatchers Doolittle andPruett were promoted to "production coordinators" andassigned the supervision of the three "material handlers"on the first shift; two were new employees, Green andD. Johnson, as well as Gregory. Tuttle was promoted to"production coordinator" and assigned to superviseformer fellow dispatchers Daughtry and Williams on thesecond shift.Thus, apart from Gregory and the two new employ-ees, only Daughtry and Williams were not selected foradvancement. They were reduced in classification to"material handler," converted to an hourly rate, anddenied any prospect of a wage increase until the "laborgrade" classification reached their wage rate.These selections were made by Wagner, who testifiedthat after eliminating the new employees and Gregory asunqualified, the selections were based primarily on hisobservations and evaluations of the dispatchers' perfor-mances. Prior to Wagner's arrival in September 1979,Daughtry and Williams had received uniformly goodevaluations. Thereafter, despite the fact that Wagner waspresent only during the first few hours of the secondshift, he conducted the evaluation of both Daughtry andWilliams. This limited opportunity to observe the workof Daughtry and Williams may explain Wagner's vague-ness and uncertainty in explaining their deficiencies, al-though it does not explain his discounting such basic fac-tors such as seniority and education, as to which bothDaughtry and Williams exceeded Tuttle. Their work ap-pears to have been satisfactory, with no evidence of anyprior discipline.However, in evaluating the capabilities of Daughtryand Williams, several factors, in addition to seniority andeducation, appear to have been curiously disregarded byWagner. Daughtry for instance had previously been an"expeditor," a position with greater authority and re-sponsibility and had apparently discharged his duties inan acceptable fashion. Daughtry had also been among aselect group of employees considered for a foreman's po-sition. When he lost out, he was advised that he hadbeen rated highly and would be considered for otheropenings.Apart from the matter of selection, there appears tohave been no legitimate business reason for the change inthe structure of the production control department.While it appears that titles were changed and supervi-sory authority conferred on the production coordinators,the function of the department was not changed and allthe same work was being performed in the same basicfashion. It was a classic example of an operational "mas-sage" without significant substantial or essential change.These considerations, when examined in the light of theresulting discrimination against two vigorous postelectionunion activists, convince me that the reorganization wasfunctionally purposeless and support the conclusion thatthe selections made thereunder, as they relate toDaughtry and Williams, and resulting in their demotions,were unlawful in violation of Section 8(a)(3) of the Act.Having determined and formulated this reorganization,those affected were advised of the details, not privately,but at a meeting of all the Production Control Depart-ment employees. Daughtry and Williams endured themeeting at the insistence of Wagner, although Daughtryhad asked to be excused. Later in the day, he was re-quired by Wagner, again against his wishes, because ofhis emotional state, to attend the meeting with Wagnerand Tuttle wherein Wagner persisted in recounting toDaughtry that he was being "red circled" in wages, andthat Tuttle was to be his supervisor. All this, despite thefact that it had been covered in the first meeting.Wagner then pressed Daughtry for responses to ques-tions which he had to be aware that Daughtry knewfrom the earlier meeting. In my opinion, this was asimple effort to humiliate and exasperate Daughtry.Wagner invited any negative response he may have re-ceived, and suspending Daughtry was not justified ongrounds of insubordination, despite the fact thatDaughtry did fail to respond directly to Wagner's repeti-tious questions.Immediately after this suspension, which I concludewas unlawful, there followed the "arm touching" byWagner and the profanity by Daughtry. While, undernormal circumstances, Daughtry's discharge for usingthis kind of language towards his supervisor may havejustified the discharge, the circumstances of this case dic-tate a different conclusion. In this case, having first "re-organized" the Production Control Department, andthereafter unlawfully provoked the suspension ofDaughtry incident to that "reorganization," it is my con-clusion that Daughtry's discharge was directly related toand compelled by the preceding unlawful activity, wasprovoked by Wagner, and was unlawful as discriminato-ry in violation of Section 8(a)(3) of the Act.82 TRW-UNITED GREENFIELD DIVISION3. Discharge of William CumminsThe record herein establishes, as set forth more fullyabove, that Cummins was among the more active unionadherents at Respondent's plant. Further, that his pro-union sentiments were known to Respondent's hierarchy.The real issue is whether or not Cummins was dis-charged for his assisting the Union in its organizationaleffort at Respondent's plant. I conclude that he was.Respondent's first line of defense is that Cummins' at-tendance record was unsatisfactory. 2 However, the factsindicate that Cummins' absences and tardies during theperiod from January 4, 1979, to August 5, 1979, were notexcessive under Respondent's own written standards, andwere improving up until the time of his discharge. It isnot disputed that his absence on December 17, the dateof his discharge, was for illness. Respondent attempted toshow that employees with similar records were dis-charged. However, as set out earlier, all these employeeshad records of absenteeism which were both worse thanCummins' and in violation of Respondent's written stand-ards. Moreover, except for Ream, the record does notshow that any of them were discharged for such infrac-tions. Even as to Ream, the record does not show whatother factors, if any, ,were involved in her discharge. Inmy opinion, Respondent's reliance on Cummins' recordof absenteeism as a basis for discharge is pretextual.Turning to the "scrapped order," 2Respondent con-cedes that a single miscalculation of this type would notnormally lead to discharge. Cummins had been employedfor 3 years, and the record indicates that this was hisfirst error of this type. Cummins was a competent center-less grinder, described by his supervisor as "better thanaverage." It strains credulity to accept that Cumminswas discharged for such an essentially minor error. evenin part, and I find that Respondent's reliance on thisevent as a factor in his discharge was pretextual.Finally, Respondent contends that the "patio door" in-cident was a factor in Cummins' termination. I do notagree, and conclude that this assertion is also pretextual,and designed to disguise the real antiunion motivation forCummins' discharge. First, this was an insignificant in-fraction. There was nothing sacred about using the cafe-teria door for access to the patio. The patio was utilizedfor various reasons by the employees, with Respondent'sapproval.'2Respondent's witnesses testified that even-handed justice required Cummins' termination, since twoother employees had been terminated for using the door.However, reliance on prior discipline is not persuasivewhere, as here, the facts do not disclose the circum-stances of the prior infractions and. at least as to John-2 'here exist si some colnfusioi in tihe record as io vbhelher or not thiswas Ihhe sole reta,lon adds'anced hb Responldent for Cummils' dischargeZimmer tesifled that Cummins' atllendace problem w.as Ihe sole rteasllfor his disicharge rectmnlendatlion, and P'aschen so noitified Ihe Sl;le ofGeorgia during the prlscessing of a State UnLr ployiltriti Comperlsallonclaim l'aschen, wh'o could hase shied siome light iI thi , matlTer. lsas nolcalled as a wilnes at this hearing.W2 W'hile Ihe tl.liimon sometinles referred ii. Ihis order as -scrapped,"the record disclosed Ihat the order ,sasc not iin fact "scrapped," hut .;a,subsequentl) salsaged for use in makinlg smaller drills: If Respondent wanted io dlcl) acties to Iti patiol throulgh hilr calf-teria door. it could havke dotne l sit mpln hy hit ig it locked frotlt theinsideson, suggest that more serious matters may have been in-volved in the termination.In summary, I conclude that the reasons assigned byRespondent for Cummins' discharge whether consideredindividually or collectively, are pretextual, formulated,and advanced to disguise Respondent's real antiunionmotivation in discharging Cummins.4. Discharge of Kim CumminsAs noted above, I credit Reese's testimony that he didnot, as contended by the General Counsel, promise per-manent employment to Cummins. The documentary evi-dence is persuasive that Cummins was hired as a tempo-rary replacement for Lucretia Ware during Ware's ma-ternity leave. In anticipation of Ware's return, Cumminswas terminated by Wagner, whose unrebutted testimonyis that he was not aware of any family relationship be-tween Kim Cummins and William Cummins. The date ofCummins post parturn termination, and Wade's anticipat-ed return, November 19, are consistent with the 6-weekmaternity leave policy of Respondent. However, Wadedid not return until December 3, and, when a backlogdeveloped, the problem was solved by having a tempo-rary employee work with Ware in the department toreduce the backlog.While one may speculate that she was discharged be-cause of her union sentiments and/or her relationship toher union activist brother William Cummins, the evi-dence will not support this speculation. The record sup-ports the conclusion that Cummins was hired as a tempo-rary replacement for a predetermined period of time, atthe end of which time she was terminated. The GeneralCounsel has not sustained its burden of showing that hertermination was unlawful. 2IV. OBJIC T IONS AND CHAI.I.itNGESThe Employer contends that Echols misrepresented toemployees that the employees employed at Respondent'splant in Putnam were covered by a dental plan. Havingconcluded that Echols' testimony should be credited, Iconclude that he did not misrepresent the Putnam con-tract as containing a dental plan. Accordingly, I shallrecommend that Objection I be overruled.With respect to Objection 2, I have credited Echols'version of his remarks, to the effect that if the Unionwon the election and struck, he assumed that she(Walton) could cross the picket line, but that he did notthink it would be too advisable. I do not construe theseremarks as threats, but more in the nature of a truthfulresponse from Echols given his viewpoint as a businessagent of the organizing union. Moreover, even assumingthat Pruett's version is credited, any threat involved wasrelated to events which could not occur until the elec-tion was won by the Union and thus could not affect thevoting of employees in the pending election, and did notaffect the results of this election. Itickory Spring.s Muna-lh No illar giltiOl is tlad(i ..itdl I ker n llk i Ffinding as to sll iehtiir or liot1he fatillrit ti rc..all KiiiI CInirllls raiher itllal hire .anilltilr teillpolrareltlple \,;I s utldIssl.-tI83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJabcuring Company, 239 NLRB 641 (1978). Accordingly,I shall recommend that Objection 2 be overruled.With respect to the challenged ballots of Daughtry.Williams, and Vincent, I conclude, based on the factsand discussion set forth above, that they do not exercisesuch indicia of supervisory authority so as to constitutethem supervisors within the meaning of Section 2(11) ofthe Act. Neither are they managerial employees, inas-much as whatever minimal routine decisionmaking theyexercise is not independent of Respondent's establishedoperating policies. Accordingly, I conclude thatDaughtry, Williams, and Vincent were employees at thetime of the election on November 15 and were entitledto vote.v. Tt1 l I : EIC T OF TIHIt UNt AIR l.ABOR PRAC'I'ICE SUPON COMMF RCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I1 above, have a close and in-timate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.\ 1. 1 x11 RrNit-l SHaving found that Respondent has engaged in and isengaging in unfair labor practices I shall recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.I have found that Respondent demoted Richard Wil-liams and David Daughtry; suspended and dischargedDavid Daughtry: and discharged William Cummins, forreasons which offend the provisions of Section 8(a)(3)and (1) of the Act. I shall therefore recommend that Re-spondent make them whole for any loss of pay whichthey may have suffered as a result of the discriminationpracticed against them. The backpay provided hereinwith interest thereon shall be computed in the mannerprescribed in F. W Woolworth Company. 90 NLRB 289(1950), and Hloridu Steel Corporation, 231 NLRB 651(1977). 27CONCI USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By demoting Richard Williams and DavidDaughtry, suspending and discharging David Daughtry,and discharging William Cummins, thereby discriminat-ing in regard to their hire and tenure of employment inorder to discourage membership in the Union, Respond-ent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c): See, generallsy, /ii PI'/umlbiuzg & Ih'un:lng (;o, 11X38 N RB 716 (1962)of the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER 2'The Respondent, TRW-United Greenfield Division,Evans, Georgia, its officers, agents, successors, assigns,shall:1. Cease and desist from:(a) Demoting employees, thereby discriminating inregard to their hire and tenure of employment, in orderto discourage membership in International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America, UAW.(b) Suspending or discharging employees, thereby dis-criminating in regard to their hire and tenure of employ-ment, in order to discourage membership in InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers of America, UAW.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.292. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer to David Daughtry and William Cumminsimmediate and full reinstatement to their former jobs or,if they no longer exist, to substantially equivalent em-ployment, and make them whole for any loss of paywhich they may have suffered as a result of the discrimi-nation practiced against them, in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Make Richard Williams whole for any loss of paywhich he may have suffered as a result of the discrimina-tion practiced against him in the manner set forth in thesection of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, and social security records, and reportsand all other records necessary to analyze the amountsof backpay due herein.(d) Post at its manufacturing plant at Evans, Georgia,copies of the attached notice marked "Appendix."30Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Re-spondent's authorized representatives, shall be posted byit immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter, in conspicuous2" In the event no exceplions are filed as provided by Sec. 102.46 orthe Rules and Regulations of the Natilonal l abor Relatilns Board, thefindings, conclusions, and recommended ()rder herein shall, as providedIlI Sec 102 48 if the Rules and Regulations. be adopted by the Board andhconme its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes' IThe broad cease-anlld-desit order recommended here is fully justifiedby Respondent's egregious misconduct See Ilickmott (inods. Inc., 242NIRB 1357 11 791) 1In this ctnllection I also note the recent violations ofthe Act hb Responldentll as found by the Board and the United StatesCourt of Appeals foir tihc I ftlh Circuit in ,R I'-Unitted Greenfield Diviion.245 NL RB 1135, enfd 637 F 2d 410"' In the event that this Order is cnforced hy a Judgment ofr a UnitedSltates Court itf Appeals. the words in the niotice reading "Posted byOrder iof the Naltiol labor Relations Hoard" shall read "Posted Pursaant to a JtudglCent of the tUn itedll States Court of Appeals Enfforcing an()rdcr of tihe Natiolnal l air Relationis hiBoard" TRVW-UNEITLI) (,RFENFIFLD DIVISIONplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takento insure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order. whatsteps have been taken to comply herewith.IT IS F:URITHIlR RI COMMi11.Nlt)F that Respondent's chal-lenges to the ballots of David Daughtry. Richard \Vil-liams, and Leo Vincent be overruled and that the Re-gional Director be directed to open and count thosechallenged ballots and issue a revised tally of ballots. Inthe event that the revised tally of ballots shows that theUnion has received the majority of the valid votes count-ed. it is hereby recommended that the Union be certifiedas the collective-bargaining representative of the unit em-ployees.II Is I I'Rt IIIR ORI)IRll) that Objections I and 2 beoverruled.Is ItS t RI'HiR ORI)ERI I) that the complaint hereinl bedismissed insofar as it alleges \violations of Section X(a)(3)and (I) of the Act other than as specifically founidhereill85